Citation Nr: 1709916	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for organic heart disease, to include coronary artery disease, status post myocardial infarction and residuals of coronary bypass surgery, claimed as secondary to exposure to Agent Orange and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1962 to August 1966.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In July 2012 the Veteran attended a video conference hearing before the undersigned.  In May 2014 the Board denied entitlement to service connection for heart disease.  The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2015 Order, remanded the Veteran's case for action consistent with a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran already attended a Board hearing via video conference in July 2012, in February 2017, the Veteran's attorney requested that a new video conference hearing be scheduled.  The Court recently held that "a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following this Court's remand of the same claim."  Cook v. Snyder, __ Vet. App. ___, U.S. Ct. Vet. App. (No. 15-0873, January 31, 2017).

The Board therefore accepts the correspondence from the Veteran's attorney as a valid request for a new Board hearing.  As such, the case is remanded in order to schedule this hearing prior to any further adjudication.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate video conference Board hearing.  If it is possible to schedule a three way video conference with the Veteran and his attorney in separate locations, per the attorney's request, please make the appropriate arrangements.  If it is not possible, provide the Veteran and his attorney with notification and an explanation why, and schedule the Veteran for a video hearing at his closest RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

